DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims describe a computer-readable medium storing executable code. However, the specification does not clearly define the nature of the “computer-readable medium"; therefore, the “computer-readable medium” can be interpreted to include non-statutory media such as a wireless signal or carrier wave. The Examiner recommends replacing “computer-readable medium” with “non-transitory computer-readable medium”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim describes a limitation of “predicting, based on the analysis, a failure of the one of the plurality of equipment and generating a notification.” However, claim 1, describes “analyzing the data for the one of the plurality of equipment” and claim 5 describes “analyzing the data for the one of the plurality of equipment by digitally manipulating the one of the plurality of equipment and analyzing the effect the manipulation has on the production facility.” It is not clear as to which analysis present in its parent claims that the limitation of claim 6 relies on.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0131907 A1).
Regarding claim 1, Schmirler discloses a method comprising: receiving, by a computer system (Paragraphs 0004-0005, a system with separate components where it is obvious that the system can be a computer system because it has processor components for processing data), data from a plurality of equipment of a production facility; (Paragraphs 0064-0065, monitoring component receiving data from devices of an industrial plant)	displaying, on a display unit of the computer system, a dynamic digital replica of the production facility, wherein accessing a digital replica of one of the plurality of equipment via the dynamic digital replica displays data for the one of the plurality of equipment of the production facility; (Paragraphs 0069 and 0164, rendering VR/AR presentations of the plant using plant models that can be displayed on a wearable appliance’s display component of the system, paragraph 0084)	analyzing the data for the one of the plurality of equipment; (Paragraph 0065, monitoring component can detect maintenance or performance issues)	and generating, based on the analysis, a report on a health of the one of the plurality of equipment (Paragraphs 0065 and 0135, monitoring component can generate notifications and alerts based on the detected issues).
Regarding claim 3, Schmirler discloses performing a digital walkthrough of the production facility by accessing the digital replica of one of the plurality of equipment via (Paragraph 0092, walking around a scale model of a production area).
Regarding claim 4, Schmirler discloses displaying, on the display unit, a dynamic digital replica of the digital walkthrough (Paragraphs 0100-0101, display of views of the model with plant data as a user walks around).
Regarding claim 5, Schmirler discloses analyzing the data for the one of the plurality of equipment by digitally manipulating the one of the plurality of equipment and analyzing the effect the manipulation has on the production facility (Paragraph 0164, simulation of inputs made to assets of the plant).
Regarding claim 6, Schmirler discloses predicting, based on the analysis, a failure of the one of the plurality of equipment and generating a notification (Paragraph 0166, predictive analytics for estimating maintenance or replacement schedules of devices in the plant).
Regarding claim 7, Schmirler discloses predicting, based on the analysis, a failure of the one of the plurality of equipment and generating a notification (Paragraph 0166, predictive analytics for estimating maintenance or replacement schedules of devices in the plant).
Regarding claim 8, Schmirler discloses a system comprising: a display unit; (Paragraph 0084, wearable appliance’s display)	a storage device comprising machine-readable instructions; (Paragraph 0066, memory storing computer-executable instructions)	and a processor coupled to the display unit and the storage device (Paragraph 0066, processor used to perform functions related to the instructions where the it is obvious that the processor can be part of a system that is comprised of many components including the wearable appliance, paragraphs 0004-0005), wherein execution of the machine-readable instructions causes the processor to: cause the display unit to display a dynamic digital replica of a production facility comprising a plurality of equipment; (Paragraphs 0069 and 0164, rendering VR/AR presentations of an industrial plant using plant models of industrial assets)	receive data on the plurality of equipment from multiple data sources; (Paragraphs 0064-0065, monitoring component receiving various subsets of data from devices of the industrial plant)	analyze the data; (Paragraph 0065, monitoring component can detect maintenance or performance issues)	and based on the analysis, notify when an issue with one of the plurality of equipment is detected (Paragraphs 0065 and 0135, monitoring component can generate notifications and alerts based on the detected issues).
Regarding claim 9, Schmirler discloses wherein multiple data sources comprises sensors on the plurality of equipment (Paragraph 0064, telemetry devices including various sensors, paragraph 0045).
Regarding claim 10, Schmirler discloses wherein the plurality of equipment comprises digital tags (Paragraph 0102, user defined associations of plant assets with data).
Regarding claim 11, Schmirler discloses wherein execution of the machine-readable instructions causes the processor to aggregate the data utilizing the digital (Paragraph 0102, associating subsets of data with plant assets based on the user defined associations).
Regarding claim 13, Schmirler discloses a computer-readable medium storing executable code which (Paragraph 0066, memory storing computer-executable instructions), when executed by a processor, causes the processor to: display, on a display unit coupled to the processor (Paragraph 0066, processor used to perform functions related to the instructions where the it is obvious that the processor can be part of a system that is comprised of many components including the wearable appliance, paragraphs 0004-0005), a dynamic digital replica of a production facility comprising a plurality of equipment (Paragraphs 0069 and 0164, rendering VR/AR presentations of the plant using plant models that can be displayed on a wearable appliance’s display component of the system, paragraph 0084), wherein the dynamic digital replica is configured to integrate multiple data sources providing a plurality of details related to the equipment; (Paragraphs 0064-0065, display VR/AR presentations of the plant has very subsets of data from the devices in the plant)	analyze the multiple data sources; (Paragraph 0065, monitoring component can detect maintenance or performance issues)	and based on the analysis, notify when an issue with one of the plurality of equipment is detected (Paragraphs 0065 and 0135, monitoring component can generate notifications and alerts based on the detected issues).
Regarding claim 14, Schmirler discloses when executed by the processor, causes the processor to adapt the dynamic digital replica over a life cycle of the (Paragraph 0134, display of live or historical data in the VR/AR presentations).
Regarding claim 15, Schmirler discloses wherein the dynamic digital replica is configured to display real-time operation metrics of the equipment (Paragraph 0121, display of status information for devices).
Regarding claim 16, Schmirler discloses wherein the dynamic digital replica is configured to isolate a component of one of the plurality of the equipment and access relevant information related to the component through one or more of the multiple data sources (Paragraph 0107, display of graphical representations of components and associated data presentations).
Regarding claim 17, Schmirler discloses wherein the dynamic digital replica is configured to be viewed from a plurality of different perspectives (Paragraph 0088, VR/AR views at different perspectives).
Regarding claim 18, Schmirler discloses wherein the dynamic digital replica is configured to provide live process data relating to the equipment (Paragraph 0062, presentation with real-time data).
Regarding claim 19, Schmirler discloses wherein the dynamic digital replica is configured to be viewed using a mixed-reality headset (Paragraph 0060, mixed reality presentation).
Regarding claim 20, Schmirler discloses wherein the dynamic digital replica is configured to be viewed as a life-like structure having a life cycle comprising views of the digital replica in the past, present, future, or some combination thereof (Paragraph 0181, VR/AR presentation of view of a model of the plant to a size that simulates the user’s presence at the plant where the presentation can include real-time or historical data, paragraph 0062).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0131907 A1) in view of Forbis et al. (US 2017/0257925 A1) and further in view of Bell (US 2017/0031356 A1).
Regarding claim 2, Schmirler discloses all limitations as discussed in claim 1.	Schmirler does not clearly disclose displaying, on the display unit of the computer system, a real-time weather view.	Forbis discloses obtaining images outside of a building that can display current outside weather conditions (Paragraph 0160).	Forbis’ technique of displaying current outside weather conditions of a building using obtained images would have been recognized by one of ordinary skill in the art to be applicable to the VR/AR presentation of an industrial plant and the results would have been predictable in the VR/AR presentation of an industrial plant with displays of outside weather conditions of the plant using obtained images. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Schmirler in view of Forbis does not clearly disclose displaying a real-time view of locations of vessels overlaid upon the dynamic digital replica of the production facility.	Bell discloses generation of a display of the locations of vehicles at a facility (Paragraph 0109).	Bell’s technique of generating a display of the locations of vehicles at a facility would have been recognized by one of ordinary skill in the art to be applicable to the .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmirler et al. (US 2018/0131907 A1) in view of Richardson et al. (US 2012/0209540 A1).
Regarding claim 12, Schmirler discloses all limitations as discussed in claim 11.	Schmirler does not clearly disclose wherein execution of the machine-readable instructions causes the processor to identify discrepancies in the data utilizing the digital tags.	Richardson discloses determining if discrepancies exist for sensor data associated with an asset, such as a storage tank (Paragraph 0055).	Richardson’s technique of determining if discrepancies exist for sensor data associated with an asset would have been recognized by one of ordinary skill in the art to be applicable to the user defined associations of plant assets with data of Schmirler and the results would have been predictable in the determination of whether discrepancies exist for sensor data associated with an asset. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chavan et al. (US 2018/0143601 A1) discloses displaying various information about a building.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHI HOANG/Primary Examiner, Art Unit 2613